Per Curiam.

Bruggeman asserts that the court of appeals erred in dismissing his petition and assessing costs against him. For the following reasons, Bruggeman’s contentions lack merit.
Habeas corpus will not issue to raise claims of insufficiency of evidence or erroneous jury instructions. See, e.g., Cornell v. Schotten (1994), 69 Ohio St.3d 466, 467, 633 N.E.2d 1111, 1112; State ex rel. Beaver v. Konteh (1998), 83 Ohio St.3d 519, 521, 700 N.E.2d 1256, 1258.
Further, the court of appeals did not err in assessing costs against Bruggeman. Contrary to his contentions, he was not the prevailing party in his habeas corpus case, and the court of appeals could have properly determined that, based on the account statement submitted by the prison cashier, he had sufficient funds to make periodic partial payments of the assessed costs.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.